DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16, 18-20, 22 are pending.  Applicant’s previous election of Claims 16, 18-20, 22 and the following species still applies and claims 1-15 remain withdrawn.  It is noted that Applicant’s elected species is still not supported as previously explained (however there is no claim specifically directed to the species and therefore the issue is moot).

    PNG
    media_image1.png
    419
    663
    media_image1.png
    Greyscale


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/22 has been entered.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the 

Claim(s) 16, 18, 19, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto et al. (U.S. 2020/0079910) in view of Kim et al. (U.S. 2017/0343704) in view of Fukuda et al. (U.S. 2007/0047087) in view of Hamatsu (JP 02-196812, see machine translation) in view of Kikuchi (U.S. 2018/0361719) in view of Ojima et al. (U.S. 2006/0181774).
Regarding claims 16, 18, 19, 20, 22, Shibamoto discloses a hard coat layer provided on a substrate that is cured via a combination of cationic photo and thermal initiators as in claim 16 (see abstract, [0162], [0177]).  The hard coat layer also includes an epoxy silsesquioxane ([0069]) corresponding to the claimed epoxy siloxane, and an epoxy crosslinking agent that overlaps the elected species ([0182], when Y is methylene).  The amount of epoxy siloxane and epoxy crosslinker overlap the amounts used in the present application ([0159], [0198]).  The hard coat layer also generally calls for acrylic compounds ([0196]), silica filler, fluororesins, and leveling agents ([0200]).
Shibamoto does not disclose the claimed fluoroacrylate or fluorine treated silica, but calls for acrylic compounds, silica filler, and fluororesins as explained above.  Kim is also directed to hard coating compositions (the invention is directed to a low refractive index coating with hard properties by disclosing “scratch resistance,” see abstract, [0009]) comprising epoxy functional polysilsesquioxanes ([0044], [0047]) and teaches that the composition may comprise 1-25wt% (overlapping claim 20) of fluorine substituted methacrylate compounds to provide alkali resistance ([0059]-[0064]) and may comprise nanosilica particle surface modified with fluorine compounds at 10-80 wt% to provide improved durability and scratch resistance ([0074]-[0082]).  
Kim in modified Shibamoto teaches fluorine surface treatment of the nanosilica particles and suggests attaching the fluorine compound to the particles via hydrolysis and condensation ([0078]) but does not disclose the claimed fluorine compounds.  However, Fukuda is also directed to low refractive index layers comprising silica particles modified with fluorine compounds and teaches that fluoroalkyl alkoxysilane compounds may be bound to the silica particles via hydrolysis and condensation of the alkoxy groups (as sought by Kim in modified Shibamoto) (see abstract, [0108], [0125], [0130]-[0131]).  Thus, it would have been obvious to have used the fluoroalkyl alkoxysilane compounds from Fukuda (as in claim 16) to surface modify the silica particles in Kim in modified Shibamoto because Fukuda teaches that such compounds are capable of imparting fluorine groups to the surface of the silica particles as desired by Kim in modified Shibamoto.
Shibamoto teaches a combination of cationic photo and thermal initiators as explained above, and teaches a cationic thermal initiator within claim 18 and very similar to the elected species (i.e., 4-hydroxyphenylmethylbenzylsulfonium salt, [0164], which only differs from the elected species in that the benzyl group is not connected to the sulfonium via a methylene linking group, also see [0171] for overlapping anions).  However, Hamatsu is also directed to these types of aromatic sulfonium based cationic initiators and teaches that the elected species also provides the cationic initiation functionality desired by Shibamoto (pages 5-6 of the machine translation and formula I from the original Japanese document).  Thus, it would have been obvious to have 
Modified Shibamoto discloses all the above subject matter.  Shibamoto does not disclose the claimed curl and water contact angle properties, or linear epoxy silane.  
However, Kikuchi is also directed to a hard coat composition with types of ingredients similar to Shibamoto (see abstract, [0064], [0131]) and teaches that silicone leveling agents may provide reduced surface tension to the hard coat (leveling agents being called for by Shibamoto) and suggests silicone leveling agents having D units ([0144]-[0145], thus linear) and with reactive functional groups, e.g., groups that can bond with the hydrolyzable groups and/or epoxy groups of the silsesquioxane ingredients ([0149]-[0152]).  Although the linear silicone leveling agents are never explicitly disclosed as having epoxy groups, Kikuchi teaches that hydroxyl groups will react with epoxy groups (which one of ordinary skill would independently know anyway, [0152]) and teaches that the silsesquioxane resin may have hydroxyl groups ([0066], [0076]-[0077]).  Thus, the same way hydroxyl groups are taught for the leveling agent to react with the epoxy groups in the silsesquioxane, epoxy groups would likewise be obvious for the leveling agent to react with the hydroxyl groups in the silsesquioxane (thereby making the leveling agent a linear epoxy siloxane as in claim 19).  The amount of leveling agent overlaps the amount of linear epoxy silane used in the present application ([0165]).  Thus, it would have been obvious to have used the leveling agents from Kikuchi (e.g., the linear epoxy siloxane discussed above) as the generic leveling agents called for in Shibamoto because they provide reduced surface tension.
In addition to epoxy functional linear siloxane leveling agents being obvious in Shibamoto in view of Kikuchi, Ojima is also directed to hard coat compositions that include silicone based leveling agents (i.e., surfactants that prevent uneven coatings) and teaches that epoxy substituted silicone leveling agents (based on polydimethylsiloxane, which is a linear siloxane polymer as in Kikuchi) provide similar properties to those already desired by Kikuchi in modified Shibamoto ([0338], [0343]-[0354]).  Thus, it would have been additionally obvious to use epoxy substituents in the linear siloxane leveling agents of modified Shibamoto (assuming arguendo that Kikuchi did not already render obvious epoxy substituents in their leveling agents) because Ojima shows that epoxy substituents were a known type of the reactive group already disclosed by Kikuchi that may be added to the linear silicone leveling agents in modified Shibamoto to achieve the same leveling functionality.  
Additionally, as an alternative to the teachings of Kikuchi related to leveling agents, Ojima teaches that linear epoxy siloxane compounds provide an even coating and improved antistaining properties ([0338], [0343]-[0354]) such that it would have been obvious to have used such compound in Shibamoto based on Ojima (instead of Kikuchi).
Shibamoto discloses that the substrate that bears the hard coat layer may be of the same materials as in claim 22 and the substrate and the hard coat layer may have an overlapping thickness compared to claim 22 ([0216], [0229], [0259]-[0271]).  The above amounts of epoxy silsesquioxane and epoxy crosslinking agent from Shibamoto overlap claim 22 ([0159], [0198]) and the above amounts of fluorine methacrylate and fluorinated nanoparticle in modified Shibamoto (via Kim, [0059]-[0064], [0074]-[0082]) overlaps claim 22.  
Shibamoto teaches that the total amount of curing catalysts (the above photo and thermal initiators) is 0.01-3.0 parts by weight ([0178]).  This range overlaps the range of claim 22 except 
Additionally and alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio (of thermal and photoinitiators within the 0.01-3.0 overall range), a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  See MPEP 2144.05 II A.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  See also KSR 
Based on the above, equal amounts of the thermal and photo initiators are obvious in modified Shibamoto.
Based on the above, the claimed curl and water contact angle, properties of claims 16 and 22 would be inherent in modified Shibamoto because modified Shibamoto teaches an overlapping type and amount of ingredients for the substrate and hard coat layer (and thickness) compared to the present embodiments that achieve the claimed properties, such that those overlapping embodiments of modified Shibamoto would have the same properties (i.e., properties within the claimed range) as the corresponding overlapping embodiments in the present application.
In addition to the water contact angle property being inherent, it is also obvious based on Kikuchi teaching that a water contact angle overlapping the claimed range of claim 16 provides improved surface slip ([0059].  Thus, it would have been obvious to have provided the hard coat of Shibamoto with the water contact angle of Kikuchi in order to impart improved surface slip.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the fluoro compound used to treat the silica are not disclosed but this is moot in light of the new rejection.
Applicant argues that the equal amounts of initiators is not obvious because the Examiner did not provide evidence supporting the common sense rationale.  However, the “common sense” rationale (as set forth in the MPEP) applies when the obviousness is implied (i.e., without 
Further to the above, Applicant also appears to be overlooking the other rationales provided in the rejection, specifically the result effective variable rationale for optimization of the amount of those individual initiators and the optimization of concentrations case-law rationale.
Applicant also argues against the inherency of the claimed water contact angle.  This argument is somewhat unclear but it appears that Applicant believes inherency is improper because the cited references fail to teach the claimed composition of amended claim 16, but this is moot as explained above.  Also, Applicant appears to have overlooked the non-inherency rationale for addressing this limitation based on the teachings of Kikuchi.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787